AO 245B (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified)                                                              Page 1 ofl



                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                               JUDGMENT IN A CRIMINAL CASE
                                v.                                          (For Offenses Committed On or After November 1, 1987)



                  Fredy Rene Albornoz-Alejos                                Case Number: 3:18-mj-23415-RNB

                                                                            Ryan T. Mardock
                                                                            Defendant's Att ·-.. ~--


REGISTRATION NO.                                                                                        FILED
THE DEFENDANT:                                                                                          JAN 0 4 2019
 ISi pleaded guilty to count(s) 1 of Complaint
 D was found guilty to count( s)                                            CLERK, U.S. DISTRICT COURT
                                                                             •     -          ,...,... ,... .. ,      ..
   after a plea of not guilty.                                           BY                                      DEPUTY
                                                                                         ·-·-
   Accordingly, the defendant 1s adjudged guilty of such count(s), which mvolve the following offense(s):

Title & Section                   Nature of Offense                                                          Count Number(s)
8:1325(a)(2)                      ILLEGAL ENTRY (Misdemeanor)                                                1


 D The defendant has been found not guilty on count(s)
                                 -------------------
 0 Count(s)                          dismissed on the motion of the United States.
                  ------------------


                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                              TIME SERVED

 ISi Assessment: $10 WAIVED         ISJ Fine: WAIVED
ISi Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant's possession at the time of arrest upon their deportation or removal.
D Court recommends defendant be deported/removed with relative,                     charged in case _ _ .

     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                         Friday, January 4, 2019
                                                                         Date of Imposition of Sentence



                                                                         ni!ilJJLocK
                                                                         UNITED STATES MAGISTRATE JUDGE

                                                                                                                 3:18-mj-23415-RNB
